        Case 3:19-cv-07965-RS Document 18 Filed 01/30/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10
11   ABANTE ROOTER AND                     Case No. 3:19-cv-07965
     PLUMBING, INC., a California
12   corporation, individually and on
13   behalf of all others similarly
     situated,                             MOTION TO WITHDRAW AS
14                                         COUNSEL FOR DEFENDANT
                 Plaintiff,
15
16         vs.

17   MSC MERCHANT SERVICE
     CENTER, LLC, a Nevada limited
18   liability company,
19               Defendant.
20
21
22
23         COMES NOW Bety Javidzad, lead counsel for Defendant MSC Merchant
24   Service Center, LLC, (“Defendant”), and on behalf of herself and the law firm of
25   Dentons US LLP (“Counsel”), requests leave of Court to withdraw as counsel of
26   record. Counsel states as grounds the following:
27         Counsel shows good cause for withdrawal because, after extended
28   discussions regarding this topic, Defendant indicated in an email on January 28,
        Case 3:19-cv-07965-RS Document 18 Filed 01/30/20 Page 2 of 3



 1   2020, that Defendant no longer wants to utilize the services of Counsel. Such
 2   representation is reaffirmed by the signature below of Defendant’s representative.
 3   Counsel has advised Defendant that a corporation may not represent itself in this
 4   lawsuit, and thus Counsel will file a Stipulation for Extension of Time for
 5   Defendant to respond to the Complaint to allow Defendant additional time for
 6   informal resolution or retention of replacement Counsel. Counsel has notified
 7   Plaintiff’s Counsel of this withdrawal, and Plaintiff’s Counsel has not indicated any
 8   objection.
 9         WHEREFORE, Counsel requests that this Court grant Bety Javidzad and the
10   law firm of Dentons US LLP its motion to withdraw as counsel on behalf of
11   Defendant, and grant such further and other relief as the Court deems necessary and
12   proper.
13
     Dated: January 29, 2020              DENTONS US LLP
14
15                                        /s/ Bety Javidzad
                                               Bety Javidzad
16
                                              DENTONS US LLP
17                                            601 South Figueroa Street, Suite 2500
                                              Los Angeles, CA 90017
18                                            Telephone: 213-243-6115
                                              Fax: 213-243-9924
19                                            Bety.javidzad@dentons.com
20
21
     Dated: January 29, 2020                MSC MERCHANT SERVICE CENTER, LLC
22
23                                          ———————————————-
                                            Representative for Defendant
24
25
26
27
28

                                             -2-
         Case 3:19-cv-07965-RS Document 18 Filed 01/30/20 Page 3 of 3



 1
 2                               CERTIFICATE OF SERVICE
 3           I hereby certify that on the 29th day of January, 2020, I electronically filed the
 4   foregoing with the Clerk of the Court using the CM/ECF system. This MOTION TO
 5   WITHDRAW AS COUNSEL FOR DEFENDANT has been served on all counsel of

 6   record by way of the CM/ECF.

 7
     By: /s/ Bety Javidzad
 8        Bety Javidzad
 9
10   114125232

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
